 

Case: 1:19-cv-07681 Document #: 1-1 Filed:11/21/19 Page-1 of 1 PagelD 4—

10/29/2019

 

Arkansas Secretary of Stale

Scarch Incorporations, Cooperatives, Banks and Insurance Companics

Printer Friendly Version

LLC Member information is now confidential per Act 865 of 2007

Use your browser's back button to return to the Search Results

Begin New Search

Far service of process contact the Secrelary «

Corporation Name

Fictitious Names

Filing #

Filing Type

Filed under Act
Status

Principal Address
Reg. Agent
Agent Address

Date Filed
Officers

Foreign Name

Foreign Address

State of Origin

Purchase a Certificate of Good
Standing for this Entity

'g allica

 

WALMART INC.

BUD'S DISCOUNT CITY

BUD'S WAREHOUSE OUTLET

BUD'S WAREHOUSE OUTLET

FORT SMITH REMARKETING

SAM'S CLUB

SAM'S WHOLESALE CLUB

WAL-MART

WAL-MART AVIATION

WAL-MART EXPRESS

WAL-MART NEIGHBORHOOD MARKET
WAL-MART NEIGHBORHOOD MARKET
WAL-MART SUPERCENTER
WAL-MART SUPERCENTER
WAL-MART SUPERCENTER
WAL-MART SUPERCENTER #1147
WAL-MART SUPERGENTER #8 ‘
WAL-MART VACATIONS

WALTON LIFE FITNESS CENTER

100067582

Foreign For Profit Corporation
For Bus Corp; 958 of 1987
Good Standing

CT CORPORATION SYSTEM

124 WEST CAPITOL AVENUE, SUITE 1900
LITTLE ROCK, AR 72201

03/31/1970

SEE FILE, Incorporator/Organizer
RICKY YOUNG , Tax Preparer

C DOUGLAS MCMILLON , President
GORDON Y ALLISON , Secretary
WAYNE HAMILTON , Vice-President
MICHAEL A COOK , Treasurer

M BRETT BIGGS , Controller

N/A

702 SW 8TH STREET
BENTONVILLE, AR 72716

DE

Pay Franchise Tax for this corporation

 

https://www.sos.arkansas.gov/corps/search_corps.php?DETAIL=9122&corp_type_id=&corp_name=walmart+inc&agent_search=&agent_city=&agent_... 1/1

 

 
